Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Troy J. Childers appeals the district court’s order dismissing his civil complaint without prejudice, pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Childers v. Willis, No. 2:15-cv-00497-AWA-LRL (E.D.Va. Nov. 25, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and ar*846gument would not aid the decisional process.

AFFIRMED.